Citation Nr: 1136153	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from ratings decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.  

This matter was last before the Board in September 2009, at which time eight claims were on appeal.  The Board adjudicated six of these claims, and remanded the two remaining claims, captioned above, for additional development.  That development included affording the Veteran a VA examination for his TDIU claim, to assess the status of the Veteran's service-connected disabilities and to determine whether any of the disabilities prevent the Veteran from obtaining or retaining a substantially gainful occupation.  Accordingly, multiple VA examinations assessing numerous disabilities were conducted in October 2009 in order to satisfy the Board's remand directive.  Upon the completion of this development, in March 2011 the RO issued a supplemental statement of the case (SSOC).  The RO, however, included in its readjudication all of the issues in appellate status at the time of the September 2009 decision/remand, despite the fact that the Board adjudicated the majority of these claims.  Additionally, the RO included in its adjudication the additional issues of entitlement to increased ratings for posttraumatic stress disorder (PTSD), tinnitus, and pseudofolliculitis barbae.  Other than the fact that these disabilities were among those evaluated in the October 2009 VA examinations conducted for TDIU purposes, it is entirely unclear why the RO included them, as well as the already-adjudicated September 2009 claims, in the March 2011 SSOC.  The Veteran and his representative, in turn, apparently relying on this March 2011 SSOC, presented argument on all of these claims as well.  

Given all of this, the Board finds it necessary to make clear, for the record, that only issues presently in appellate status are those captioned above, namely, entitlement to service connection for a left hip disorder and entitlement to a TDIU.  The issues adjudicated by the Board in September 2009 are final and are not on appeal.  
38 C.F.R. §20.1100 (2010).  The three additional issues included in the RO's March 2011 SSOC have not in any way been developed for appeal.  38 C.F.R. § 20.200 (2010).  There has not been a notice of disagreement with a rating decision adjudicating these issues, a statement of the case has not been issued, and a substantive appeal has not been filed.  Id.  As such, the issues addressed in the decision below will include only the claims for entitlement to service connection for a left hip disorder and entitlement to a TDIU.  

The issues of entitlement to service connection for ear pain and a right hip disorder have recently been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD with a 50 percent evaluation, a left knee strain with instability with a 30 percent evaluation, left knee arthritis with a 10 percent evaluation, a right ankle disability with a 20 percent evaluation, tinnitus with a 10 percent evaluation, an amputation of the right little toe with a 10 percent evaluation, pseudofolliculitis barbae with a 10 percent evaluation, and hearing loss with a noncompensable evaluation.  The Veteran's combined rating is 90 percent.

2.  Resolving any reasonable doubt in favor of the Veteran, the competent evidence shows he is precluded from substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for entitlement to a TDIU; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Applicable law provides that a total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities provided that, if there is one such disability, this disability shall be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Here, the Veteran is service-connected for multiple disabilities including PTSD with a 50 percent evaluation, a left knee strain with instability with a 30 percent evaluation, left knee arthritis with a 10 percent evaluation, a right ankle disability with a 20 percent evaluation, tinnitus with a 10 percent evaluation, an amputation of the right little toe with a 10 percent evaluation, pseudofolliculitis barbae with a 10 percent evaluation, and hearing loss with a noncompensable evaluation.  The Veteran's combined rating is 90 percent.  As the Veteran has one disability rated at at least 40 percent, and a combined rating of more than 70 percent, the minimum percentage requirements for a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(a) have been satisfied.  

The Board must now consider whether the competent evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service connected disabilities.  The Board notes that the regulations do not provide a definition of "substantially gainful employment," however, VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Further, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

At the outset, the Board notes that it has reviewed all of the evidence contained in the Veteran's fifteen claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case the record contains mixed evidence regarding the Veteran's ability to ability to obtain or retain a substantially gainful occupation.  As discussed further below, however, the Board finds that the evidence is, at minimum, in equipoise.  Taking the positive evidence first, on VA examination in October 2009, the examining physician opined, 

I think that the likelihood of him being able to obtain and maintain gainful employment secondary to service connected conditions is remote. In order to do sedentary-type work, one has to have the ability to be on their feet for 2 hours in the course of an 8 hour work day. Based upon review of his records, as well as the results of the examination findings, I think it less likely than not that he would be able to stand or walk for 2 hours out of an 8 hour work day secondary to his service connected disabilities, primarily his left knee condition. He has severe arthrosis of the left knee with varus deformity.

Additionally, on VA examination in October 2008 of the Veteran's joints, including his left knee disabilities, degenerative joint disease of the right ankle, and 5th toe amputation of the right foot with retained shrapnel and degenerative joint disease, the examiner opined, "in his current condition, it is unlikely he is able to resume his previous occupation."  On VA examination in February 2008, the examiner noted the Veteran is incapable of performing his activities of daily living, and opined, "patient is currently unemployed since 1987 because of his mental condition and condition of his knee."  On VA examination in January 2000, the examiner determined, "based on the employment history and the fact that Veteran had not worked for several years and [has] severe DJD of right hip and left knee, it is possible that he will not be able to obtain gainful employment especially if it has to be in manual labor."  In a May 1999 VA treatment record assessing the Veteran's left knee and right ankle disabilities, the examiner noted, "patient is unable to be employed at present."  

The record also contains some general findings regarding the Veteran's unemployability, without specific mention of service-connected disabilities.  For example, in a February 2006 VA examination report, the examiner stated, "he has not been able to work since 1989 because of physical disability."  In an April 1999 statement from a former employer, the employer stated the Veteran is unemployable because of both his physical limitations, as well as because of his mental health problems.  Additionally, VA examination reports of April 2007 and May 2006 document the Veteran's own contentions regarding his unemployability due to his toe amputation and knee pain, respectively.

As for the negative evidence, the record essentially contains a number of opinions addressing the effect of individual service-connected disabilities in isolation.  For example, VA examination reports of October 2009 and December 2008 indicate that the Veteran's employability is unaffected by his hearing loss and tinnitus.  VA examination reports of October 2002 and January 2000 state that the Veteran's pseudofolliculitis barbae does not cause unemployability.  VA examination reports of October 2009, December 2008, and May 1990 indicate that the Veteran's psychiatric problems alone are not responsible for his unemployment.

There are two negative nexus opinions of record addressing the combined effect of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  On VA examination in December 2008, the examiner determined, "no diagnosed condition was made that prevents the Veteran's employability at this time. However, please see the separate orthopedic examination and psychology examination for their findings concerning these areas and how they may affect the Veteran's employability."  First, the Board points out that the orthopedic examination referred to, which is discussed above, indicates that due to the Veteran's left knee disabilities, right ankle disability, and toe amputation, he is unlikely to resume his previous occupation.  Additionally, the December 2008 examiner employed an incorrect standard in offering the negative nexus opinion.  As discussed earlier, the term "substantially gainful employment" is not meant to connote total unemployability.  The December 2008 VA examiner addressed the issue of whether the Veteran's disabilities completely "prevent" his employability, but as discussed above, this standard is contrary to the intention of the regulation.  For this reason, the Board finds the December 2008 report of low probative value.  

Additionally, the record contains a November 2002 in which the examiner stated, 

Based on the examination findings and his previous work history, along with the history of being unemployed since 1987, I believe his left knee condition is significant enough to cause him difficulty or inability to perform any manual labor activities. However, considering the latest employment in 1987 as a counselor aide in a school, he should be able to work in sedentary jobs which do not require a lot of walking or weightbearing on the left lower extremity.

The Board finds this report of diminished probative value, however.  As discussed by the October 2009 VA examiner, even sedentary employment still requires approximately two hours per day of ambulating.  This fact was not addressed by the November 2002 examiner.  Additionally, the examiner went on to essentially indicate that his opinion was predicated on the Veteran's left knee disability alone stating, "if the left knee condition is the sole problem he is not able to work, I believe he should be able to maintain sedentary employment without any weightbearing or manual labor-related activities."  As the Veteran's other service-connected physical and psychological disabilities were not addressed, the Board finds the opinion of further diminished probative value. 

For all of these reasons, the Board finds that the evidence is, at very minimum, in equipoise regarding the Veteran's ability to ability to obtain or retain a substantially gainful occupation.  All reasonable doubt has been construed in favor of the Veteran, and the Board finds that entitlement to a TDIU is justified.


ORDER

Entitlement to TDIU is granted.


REMAND

The Veteran seeks service connection for a left hip disorder, to include as secondary to his service-connected disabilities.  While the Board regrets the additional delay in the adjudication of this claim, additional development is necessary before the claim can be properly adjudicated.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  
	
In September 2009 the Board remanded this claim in order to obtain a VA medical opinion on whether the Veteran's left hip disorder has been caused or aggravated by his service-connected disabilities.  In October 2009 a VA examination was conducted to obtain this information, but the Board finds the results unclear.  The examiner stated, "I think  that he has trochanteric bursitis of the left hip, which is likely as not due to the altered gait pattern from his service connected left knee condition." (emphasis added).  The examiner went on to indicate that in contrast, the arthritic changes of the Veteran's left hip are not due to or aggravated by his service-connected disabilities.  The Board finds the examiner's findings equivocal, particularly in light of the fact that the diagnosis of trochanteric bursitis of the left hip does not appear anywhere else in the medical record.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Further, the opinion is contradicted by other medical evidence that was not addressed.  For example, in a November 2005 VA treatment record, the Veteran sought treatment for left knee pain and complained of the pain beginning in his hip and running down to his foot.  The treating provider noted, "certainly this is not from his knee."  In an August 1999 VA treatment record, the Veteran's left hip complaints were found to be "probably secondary to favoring it due to R leg problems."  (emphasis added).   The Veteran is service-connected for a right toe amputation and a right ankle disability, but not with problems pertaining to the leg or knee.  In an April 1990 VA treatment record, a physician noted a "doubtful connection between left knee problem & etiology of left hip dsgen, disease."  In a different colored ink, the word "Right?" is written under "left hip."  

As much of this evidence is speculative, as well and contradicting, a VA medical opinion reconciling this information is necessary to fairly decide the claim.  Finally, as the record appears to indicate the presence of left hip problems since the 1980s, an opinion on any continuity of symptomatology, as well as direct service connection, should be obtained to properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to ascertain the nature and etiology of his left hip disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner shall review all pertinent records associated with the claims file, including the October 2009, November 2005, August 1999, and April 1990 findings discussed above, and offer comments and an opinion addressing the following issues:
      
(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's current left hip disorder had its onset during service or is in any other way causally related to his active service.

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's left hip disorder has been caused or aggravated by any service-connected disability.  

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's left hip disorder continuously since service.

(d)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's left hip disorder manifested within one year of his 1970 service discharge.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

2.  After the above actions have been completed readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


